—Judgment unanimously affirmed. Memorandum: Defendant was stopped by police officers in an area known for criminal activity after he was seen engaging in what the officers suspected was a drug transaction. Upon patting down defendant, one of the officers pulled a loaded revolver from defendant’s pocket. Supreme Court properly found that the stop and frisk of defendant and the ensuing seizure of evidence were lawful (see, CPL 140.50 [3]; Terry v Ohio, 392 US 1; People v Benjamin, 51 NY2d 267; People v Rivera, 14 NY2d 441, cert denied 379 US 978). (Appeal from Judgment of Supreme Court, Erie County, Forma, J. — Criminal Possession Weapon, 3rd Degree.) Present — Denman, P. J., Green, Balio, Fallon and Boehm, JJ.